DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recite the limitations "an image showing the score" respectively in lines 8-9.  Claim 4 also recites the limitation “an image showing the score”, where it is unclear whether the different recitations are referring to the same or different images, thus, deemed indefinite.  Also, claim 10 in lines 2 and 4 has the same issues as stated above related to “image showing the score”.
Claim 10 recite the limitations "a vehicle" in lines 3 and 5, yet, claim 1 also recites “a vehicle” in line 1.  It is unclear whether there is a difference between the different recitations of “a vehicle” in claims 1 and 10. 
Claim 10 recites the limitation "the same team" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recite the limitations "an image" in line 2.  It is unclear whether the different recitations of “an image” of claims 1, 9, and 11, are referring to the same or different images, thus, deemed indefinite.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “An in-vehicle performance system comprising a plurality of the in-vehicle performance device” in lines 1 and 2, yet, claim 9 depends on claim 4 which is not related to “An in-vehicle performance system” as recited in claim 9; also, the recitation of “a plurality of the in-vehicle performance device” is an addition to the claim subject matter that fails to further limit “The in-vehicle performance device” of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims 10 and 11 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter because of their respective dependence on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US Pub. 20200189466 to Askeland in view of US Pub. 20120142415 Lindsay.

Claims 12 and 13. Askeland discloses a non-transitory storage medium having a program stored therein, the program causing a computer including a display and performing a game played by an occupant in a vehicle to (Fig. 6, and ¶64) performing a game played by an occupant in a vehicle (¶20), the in-vehicle performance device comprising: 
detect, via a motion detector (¶54, “motion sensors”), pointing motion is irrelevant to driving the vehicle (¶80, “keyboard/keypad/touchpad, a touch-sensitive display”, and “joystick, wheel” are all input devices used to aim and shoot at zombies as disclosed in ¶58);
display an image visually recognizable by the occupant (Fig. 3, and ¶29, and ¶¶34-38); and 
display an image and output a result of the game based on a predetermined rule (¶¶71-72).
However, Askeland fails to explicitly disclose:
a pointing motion of a finger of the occupant; and
display an image according to the pointing motion on the basis of the detected pointing motion
(emphasis added).
Lindsay teaches a pointing motion of a finger (¶55, “a hand motion capture system”, and “the hand, including the fingers”); and display an image according to the pointing motion on the basis of the detected pointing motion (¶72, “video show depends on the orientation, location and/or motion of the hand”).  The gaming system of Askeland would have motivation to use the teachings of Lindsay in order to enable more intuitive game interactions via using a person’s hand in doing so would enhance the user’s gaming experience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Askeland with the teachings of Lindsay in order to enable more intuitive game interactions via using a person’s hand in doing so would enhance the user’s gaming experience.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
On pg. 9, the applicant submits that the amendments to claims 9-11  would rendered the rejection under 112(d) moot.  The examiner disagrees because claim 9 recites a “system” which is related to a different statutory class than claim 4, and claim 9 fails to further limit claim 4.  Hence, the rejection under 112(d) still stands.
Applicant’s arguments with respect to claims 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-8 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715